Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

 Response to Amendment
The amendment filed 2/22/2021] has been entered.  Claims 1-4, 6-9, and 11-14 remain pending in the application.  

	Response to Arguments
Applicant amends independent claims 1, 6, and 11 to similarly recite “storing a copy of the 3D model of the system reflecting completion of the action in a snapshot repository, the snapshot repository storing a first copy of the 3D model of the system at a first state and a second copy of the 3D model of the system at a second state, the second state reflecting the completion of the action”.  Applicant argues on pages 6-7 regarding claims 1-4, 6-9, and 11-14 that the prior art previously cited does not teach the newly amended limitations.  However, these arguments are moot, where Khuong is now modified with Frushour and Johnson to teach the limitations as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Khuong et al., (NPL “The Effectiveness of an AR-based Context-Aware Assembly Support System in Object Assembly”) in view of Frushour et al. (US PGPUB 20150138233).
As per claim 1 Khuong discloses a computer-implementable method for servicing a system (Khuong, abstract and Section 2, second paragraph), comprising: 
displaying animated content relative to the system, the animated content comprising a set of animated content for installing, testing, and removing components in the system (Khuong, abstract, where guidance information can either be rendered directly 
determining a snapshot function has been initiated, the snapshot function being initiated based upon a determination that a user needs additional information regarding the installing, testing, and removing components (Khuong, Figures 2 and 3 and Sections 3.2 and 4, where the system provides guidance to the user on a context-aware basis, and also detects errors in the assembly and notifies the user of those errors; this maps to a snapshot function);
capturing information about components in the system and a configuration of the system (Khuong, Figures 2 and 3 and Sections 3.2 and 4, where the system compares blocks that exist in the physical model but not in the target model in order to detect assembly errors);
generating a three dimensional (3D) model of the system based on the captured information (Khuong, Figures 2 and 3 and Sections 3.2 and 4, where the system generates a voxel model of the physical object and compares it to a voxel model of the desired target object);
displaying a composite view of the model or an overlay based on the model and animated content related to a component (Khuong, Section 4, where the guidance is displayed as an overlay of the physical model)); and
determining when an action associated with the installing, testing and removing components is completed (Khuong, Section 2 second paragraph, where an assembled object’s completion status is recognized in real time; and last paragraph, where “AR 
Khuong discloses displaying an animated overlay in order to help a user assemble a physical product which includes automatic detection of manufacturing errors and the user selecting manufacturing steps when he’s ready to progress to the next one or review a previous one.  Khuong doesn’t disclose storing a repository of the model at previous stages of manufacturing.  However Frushour discloses storing a copy of the 3D model of the system reflecting completion of the action in a snapshot repository, the snapshot repository storing a first copy of the 3D model of the system at a first state and a second copy of the 3D model of the system at a second state, the second state reflecting the completion of the action (Frushour, Fig. 4, abstract and [0046], where the scene maps to the 3D model and a sequence repository stores sequences of transform values for the different objects in the scene; the layout of the scene in different states over time is stored).
Khuong and Frushour are analogous since both of them are dealing with the displaying and management of manufacturing or physical scene changes. Khuong provides a way of assisting a user in manufacturing an object by providing animated overlays. Frushour provided a way of storing changes of a physical scene in a repository. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the storage of scene changes taught by Frushour into modified invention of Khuong such that system will be able to store changes to a physical object as they occur and be able to track the manufacturing process.
Khuong in view of Frushour doesn’t disclose instructing the user to move the augmented reality device relative to a system.  However Johnson discloses sending a request to a user of an augmented reality device with a camera to move the augmented reality device relative to the system (Johnson, [0028], where the system overlays arrows on the display as cues to 
Khuong in view of Frushour and Johnson are analogous since both of them are dealing with the displaying and management of manufacturing or physical scene changes or object inspections. Khuong in view of Frushour provides a way of assisting a user in manufacturing an object by providing animated overlays and saving the steps of the process in a repository. Johnson provides a way of instructing the user to walk around a piece of heavy machinery when inspecting it. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the user guidance to areas to inspect taught by Johnson into modified invention of Khuong such that system will be able to guide the user in the inspection process (Johnson, [0002]-[0004]).

As per claim 2, claim 1 is incorporated and Khuong in view of Frushour and Johnson discloses wherein: the user initiates the snapshot function (Khuong, Section 4.1.1, where using the left mouse button to forward assembly steps maps to the user initiating the snapshot function).

As per claim 3, claim 1 is incorporated and Khuong in view of Frushour and Johnson discloses a process control module initiates the snapshot function (Khuong, Figure 2 and Section 3.2, where the assembly guidance mechanism maps to the process control module that initiates the snapshot function).

As per claim 4, claim 1 is incorporated and Khuong in view of Frushour and Johnson discloses the 3D model is displayed based on a perspective of the user (Khuong, abstract and Section 1, since the system is an augmented reality system, it is, by definition, displayed based on the user’s perspective).

As per claim 6, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the processor, data bus, and computer-readable medium coupled to the data bus, which are disclosed by Khuong at Section 4.1.3 which describes the desktop computer the algorithm is run on), thus they are rejected on similar grounds.

As per claim 7, claim 6 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 8, claim 6 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 9, claim 6 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 11, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium, which is disclosed by Khuong at Section 4.1.3 which describes the desktop computer the algorithm is run on), thus they are rejected on similar grounds.

As per claim 12, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 13, claim 11 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman, can be reached at telephone number 571-272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/            Primary Examiner, Art Unit 2619